

EXHIBIT 10.26
 
[*Designates portions of this document have been omitted pursuant to a request
for confidential treatment filed separately with the Commission]


WHEAT BRAN STABILIZATION
EQUIPMENT LEASE



This Wheat Bran Stabilization Equipment Lease (“Lease”) is made and entered into
as of January 24, 2008 between PT Panganmas Inti Nusantara, an Indonesian
company (“PIN”), and NutraCea, a California corporation (“NutraCea”) on the
following terms and conditions:


RECITALS
 
A. NutraCea is currently completing the development of certain technology and
related equipment for the stabilization of wheat bran to increase the effective
yield of wheat flour produced from the wheat flour milling process.


B. PIN is currently developing a wheat flour mill (the “Facility”) to be located
at Kuala Tanjung, Medan, North Sumatra, Indonesia (the “Location”).


C. It is the intention of both NutraCea and PIN that NutraCea lease to PIN and
PIN lease from NutraCea wheat stabilization equipment developed by NutraCea for
use at PIN’s Facility at the Location if the equipment is satisfactory to PIN.


D. The shareholders of PIN consist of an affiliate of NutraCea and Fortune
Finance Overseas Ltd.

 
AGREEMENT



1. Lease of Equipment; Location; Installation.


1.1 Commercial Viability; Lease Election. NutraCea agrees to provide to PIN all
such information that PIN shall reasonably request during the development and
testing of the Equipment regarding the performance, operation and production
capabilities of the Equipment. At any time prior to the shipment of the
Equipment for installation at the Facility (“Effective Date”, PIN shall elect
whether or not to lease the Equipment. PIN may elect not to lease the Equipment
for any reason in its sole discretion. If PIN elects not to lease the Equipment,
this Lease shall terminate at such time as NutraCea is notified of the election
not to lease. NutraCea agrees that PIN shall not be obligated to lease the
Equipment if Fortune Finance Overseas Ltd., or any director of PIN appointed by
Fortune Finance Overseas Ltd., objects to the use of the Equipment at the
Facility. In the event that PIN accepts the Equipment, the provisions of this
Lease shall apply to the Equipment.
 
1

--------------------------------------------------------------------------------


 
1.2 Lease. In the event that PIN accepts the Equipment, on the Effective Date,
NutraCea hereby leases to PIN and PIN hereby leases from NutraCea the Equipment
specified in Section 2 on the terms and conditions set forth herein. The
Equipment shall be installed, maintained, and operated by NutraCea at the
Location, and may not be moved or modified by PIN or by NutraCea from the
Location. All costs and expenses related to the installation, maintenance, and
operation of the Equipment at the Facility shall be borne by PIN.


1.3 Installation. The Equipment will be installed at the Facility such time as
(i) NutraCea has completed the development of the Equipment and the related
technology, and (ii) the construction of the Facility has been sufficiently
completed to accommodate the installation of the Equipment.


2. Equipment; No Transfer of Ownership.


2.1. Equipment. The “Equipment” subject to this Lease consists of the equipment,
including various components thereof, being developed by Nutracea and required
for producing stabilized wheat bran (“SWB”) and for increasing the yield of
wheat flour produced by the milling process. A list of the Equipment to be
leased as of the Effective Date (as defined in Section 3) shall be listed on
Exhibit A attached hereto. With the written consent of PIN, in order to improve
the performance or reliability of the Equipment, NutraCea may, from time to
time, and at the expense of PIN, replace one or more components of the equipment
listed on Exhibit A, or may supplement the equipment listed on Exhibit A with
additional components or machinery. All new equipment hereafter installed to
improve the Equipment or the operation of PIN’s wheat stabilization operations
at the Facility shall also be leased to PIN and shall after such installation
become “Equipment” for the purposes of this Lease. Exhibit A shall be amended
from time to time to reflect any additions or deletions of equipment under this
Section 2.


2.2. Ownership. PIN acknowledges and agrees that NutraCea will retain legal
title in and to the Equipment and all proprietary rights and intellectual
property manifested or disclosed therein and shall control access to and use of
the Equipment, and that, except for its rights under this Lease, PIN will have
no right, title or interest in or to the Equipment or the proprietary rights and
intellectual property manifested or disclosed therein. 


3. Term. The term of this Lease shall be for [*] commencing on the Effective
Date. In the event that at the end of the foregoing [*] term (i) the Facility is
fully operational, and (ii) the Equipment is still located at the Facility and
is still being used in the operations of the Facility, the [*] term of this
Lease shall automatically be extended for an additional [*] term. The term of
this Lease may be extended with the mutual agreement of the parties.


4. Rent.


4.1. Single Payment. PIN hereby agrees that the rental payment of the Equipment
listed on Exhibit A for the full [*] term of this Lease shall be the actual cost
incurred by NutraCea for manufacturing the Equipment and for installing the
Equipment at the Facility (the “Rent”). The entire amount of the Rent shall be
payable [*], due and payable within [*] following the Effective Date.
 
2

--------------------------------------------------------------------------------


 
4.2. Additional Equipment. Any additional Equipment leased under Section 2.1
after the Equipment has been installed shall also be leased for a [*] lease
payment equal to NutraCea’s [*]. Any such additional rental payment shall be
payable within [*] after the installation of the new equipment.


4.2. U.S. Dollars. All payments under this Lease shall be paid in U.S. Dollars
to NutraCea at NutraCea’s address set forth below or at such other address as
NutraCea may designate.


5. Net Lease. This Lease shall be a “net lease,” it being understood that
NutraCea shall receive the Rent free and clear of any taxes, liens, charges or
expenses of any nature whatsoever in connection with the ownership, maintenance,
and operation of the Equipment pursuant hereto. In addition to the Rent payable
pursuant hereto, PIN shall pay all insurance premiums, operating charges, and
any other charges, costs and expenses that may arise during the term of this
Lease arising from the operation of the Equipment at the Facility. Upon any
failure of PIN to pay any of the foregoing taxes and other expenses that
materially and adversely affects NutraCea’s (i) title to the Equipment
(including without limitation NutraCea’s ownership or protection of its
proprietary rights or intellectual property rights), or (ii) ability to have
such Equipment returned to NutraCea in accordance with this Lease, NutraCea
shall have the same rights and remedies as otherwise provided in this Lease for
the failure of PIN to pay Rent. The foregoing shall not limit any other rights
of NutraCea hereunder, including without limitation the rights of NutraCea under
Sections 11 and 12.


6. Equipment Installation and Maintenance.


6.1. Installation. NutraCea shall properly install, [*], the Equipment at the
Facility being developed and constructed by PIN in Kuala Tanjung, Medan, North
Sumatra, Indonesia (the “Location”). PIN shall provide sufficient space and
access to NutraCea personnel as necessary or useful for the proper installation
of the Equipment at the Location. PIN shall arrange, at PIN’s expense and with
the reasonable cooperation of NutraCea, make such utilities available at the
Location to enable the Equipment to be installed adjacent to the Facility and to
thereafter to be operated in accordance with the specifications of the
Equipment. PIN agrees to take all action necessary to provide NutraCea and its
agents with unrestricted access to the Facility, the Location and the Equipment
for the purpose of installing, maintaining, and operating the Equipment
(including any additions to the Equipment subsequently installed under Section
2.1).


6.2. Maintenance and Repairs. The parties hereto agree and acknowledge that the
failure of the Equipment to operate in the manner represented in Exhibit A will
materially and adversely affect PIN’s operations. Accordingly, NutraCea agrees
to service and maintain the Equipment on an ongoing basis in a manner that will
enable the Equipment to operate at the maximum capacity specified on Exhibit A
during the term of this Agreement. In order to maintain and repair the
Equipment, the parties hereby agree as follows:


(a) NutraCea further agrees that it will initiate repairs of the Equipment
within [*] after receiving notification from PIN of a need to repair the
Equipment or to correct any deficiencies in the operation of the Equipment.
NutraCea agrees to use its commercially reasonable and good faith efforts to
promptly make any required repairs.


3

--------------------------------------------------------------------------------


 
(b) In order to enable the Equipment to be maintained and promptly repaired,
NutraCea agrees to either provide [*] at the Location who is trained to operate,
maintain or repair the Equipment, or, at PIN’s election, to train one or more of
PIN’s employees in the proper maintenance and repair of the Equipment. The cost
of the foregoing maintenance employees shall be borne by [*].


(c) PIN agrees to provide NutraCea’s employees with reasonable access to the
Equipment during all business hours and will provide any other assistance
reasonably required by NutraCea to provide such maintenance and repair services.
PIN further agrees to use its best efforts to ensure that the Equipment will not
be accessible by any persons not specifically authorized by Nutracea without the
express prior consent of NutraCea.


(d) NutraCea or its agents may, from time to time, make reasonable modifications
and/or improvements to the Equipment in order to improve the efficiency or
cost-effectiveness of cleaning, sanitizing, operating, maintaining or repairing
the Equipment. NutraCea, or at its sole election, PIN, will provide the
personnel to properly clean and operate the Equipment.


(e) In order to enable the Equipment and the Location to be maintained and
repaired, PIN shall keep all such spare parts as Nutracea reasonably requests at
a secure place at the Location. In addition, PIN shall promptly replace all
spare parts that are used for repairs.


(f) NutraCea agrees that it will provide all of the foregoing services at a
price to PIN [*]. In addition, all spare parts necessary to repair or maintain
the Equipment shall be purchased or produced by [*]; PIN will be billed for all
such spare parts at the amount [*] for such parts, or at [*], if applicable.


7. No Use of other Stabilization Equipment or Technologies. As of the Effective
Date, PIN agrees not to use any other wheat bran stabilization technologies or
equipment for the purposes of producing SWB other than the Equipment. PIN agrees
from and after such date that all SWB produced at the Location by PIN shall be
produced with the Equipment.


8. Taxes. PIN shall pay any taxes, assessments, fees, and charges arising or
related to the presence, use, or operation of the Equipment at the Location,
whether assessed against NutraCea or PIN, during the term of this Lease.


9. Possession. PIN assumes full responsibility for the safekeeping of the
Equipment and access to the Equipment during the term. PIN shall not misuse,
sublet, transfer, or otherwise dispose of the Equipment or any portion thereof.


4

--------------------------------------------------------------------------------


 
10. [*].


11. Indemnity and Insurance.


11.1. Indemnity. PIN shall defend, indemnify and save NutraCea harmless from any
and all claims brought by or on behalf of any third party relating to PIN’s use
of the Equipment, including but not limited to strict product liability and
negligent acts or omissions of PIN or any of its agents. Notwithstanding the
foregoing, PIN will not be required to indemnify and hold NutraCea harmless for
any claims made against NutraCea relating to the ownership of the Equipment,
claims alleging infringement of the Equipment on such third party’s rights, or
claims arising primarily from any improper acts by NutraCea or its agents.
NutraCea shall indemnify and save PIN harmless from any and all third party
claims made against PIN (i) relating to the ownership of, or title to, the
Equipment, or (ii) alleging infringement of the Equipment on such third party’s
rights, except (iii) to the extent arising primarily from any improper acts by
PIN that are not acts of NutraCea or its employees.


11.2. Insurance. PIN shall keep the Equipment and PIN’s operations insured as
reasonably appropriate by an insurance company or companies authorized to do
business in the Location. If PIN shall fail to procure and maintain such
insurance, NutraCea may, but shall not be required to, procure and maintain the
same at PIN’s expense.


12. Confidentiality.
 
12.1. Definition. “Confidential Information” means any information or
compilation of information which is disclosed by one party hereto (“Disclosing
Party”) to another party (“Receiving Party”) hereunder, which is proprietary to
the Disclosing Party and which relates to technical specifications of the
Equipment, the design, functionality and operations of the Equipment, trade
secrets and information contained in or relating to product designs,
manufacturing methods, processes, techniques, tooling, and maintenance
procedures. Information shall be treated as Confidential Information
irrespective of its source and all information which the Disclosing Party
identifies as being “confidential” or “trade secret” shall be presumed to be
Confidential Information. Notwithstanding the above, the term Confidential
Information shall not include information:


(a) which was in the public domain at the time of disclosure by the Disclosing
Party to the Receiving Party;


(b) which is published or otherwise comes into the public domain after its
disclosure to the Receiving Party through no violation of this Lease, by the
Receiving Party;


(c) which is disclosed to the Receiving Party by a third party not under an
obligation of confidence;


(d) which is already known by the Receiving Party at the time of its disclosure
to the Receiving Party by the Disclosing Party as evidenced by written
documentation of the Receiving Party existing prior to such disclosure;


5

--------------------------------------------------------------------------------


 
(e) which is independently developed by the Receiving Party through persons who
have not had, either directly or indirectly, access to or knowledge of the
Confidential Information of the Disclosing Party, as evidenced by written
documentation of the Receiving Party; or


(f) which is required to be disclosed by any law or governmental regulation or
produced under order of a court of competent jurisdiction; provided, however,
that the Receiving Party provide the Disclosing Party written notice of such
request or order and Disclosing Party is provided with an opportunity to attempt
to limit such disclosure.


12.2. Nondisclosure. During the term of this Lease and at all times thereafter,
the Receiving Party agrees to hold in strictest confidence and to never
disclose, furnish, communicate, make accessible to any person or use in any way
for the Receiving Party’s own or another’s benefit any Confidential Information
or permit the same to be used in competition with the Disclosing Party. The
Receiving Party agrees to use prudent and reasonable means to protect the
Confidential Information.
 
12.3. Injunctive Relief. In the event of any breach of this Section 12, the
parties agree that the non-breaching party will suffer irreparable harm for
which money damages would be an inadequate remedy. Accordingly, the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other available remedies at law or in equity.


13. Default; Effect of Termination.


13.1. Default. Upon an Event of Default, this Lease shall terminate and all
rights of PIN to the Equipment shall immediately terminate. Upon an Event
Default NutraCea shall be entitled to all remedies provided by law including the
right to take possession of the Equipment, to retain all Rent previously paid,
and to convey or lease the Equipment or portions thereof for such periods, at
such rentals, and to such persons as NutraCea shall elect, and to recover from
PIN all damages and other recovery permitted under applicable law. An “Event of
Default” shall mean, and be limited to, any of the following events:


(a) The failure of PIN to pay the Rent within 30 days following the Effective
Date;


(b) A default by PIN in the performance of any of the material terms and
conditions of this Lease that either is not capable of being cured or is not
cured within 30 days after notice thereof is provided in writing to PIN, and if
such a default either materially and adversely affects NutraCea’s (x) legal
title to the Equipment, (y) proprietary rights or intellectual property rights,
or (z) ability to repossess the Equipment upon the expiration of this Lease.
Except as set forth above, any other breach of this Lease shall not result in
the return of the Equipment to NutraCea or the termination of this Lease, and
shall only entitle NutraCea to seek monetary damages or injunctive relief.


13.2 Effect of Termination. Upon expiration of the [*] or the termination of
this Lease following and Event of Default, PIN will return to NutraCea, and/or
will provide evidence satisfactory to NutraCea of the destruction of all
information or records evidencing or embodying any confidential information or
intellectual proprietary rights of NutraCea, or with respect to the Equipment,
and all copies, extracts, summaries and abstracts thereof, and thereafter will
not use or disclose any such information or records for its own benefit or to
the detriment of NutraCea.


6

--------------------------------------------------------------------------------


 
13.3. Removal of Equipment; Equipment Recapture Payment. Upon expiration of the
Lease term or the termination of this Lease following an Event of Default,
NutraCea may, [*], remove the Equipment from the Location, and shall repair any
material damage to such premises as a result of such removal. In addition, if
the Equipment is removed during the [*] following the Effective Date, upon the
removal of the Equipment from the Facility by NutraCea, NutraCea shall pay PIN
an amount equal to (i) [*]. NutraCea shall not have to pay any amounts to PIN
for the Equipment after the [*] of the Effective Date. The term “Equipment Cost”
means the sum of the Rent plus all up-front lease payments PIN has paid under
Section 4 for additional equipment installed at the Location.


13.4. Survival of Covenants. The obligations of the parties under Sections 8, 9,
11, 12 and 13 shall survive any expiration or termination of the Lease.


14. Miscellaneous.


14.1. Assignment. Subject to the limitations set forth in Section 14, this Lease
may be assigned only with the prior written consent of NutraCea.
 
14.2. Notices. All notices required hereunder shall be sent by certified mail
return receipt requested, express courier with a nationally recognized courier
service or by telex confirmed by such certified mail, to the party to be
notified at its following address or at such other address as shall have been
specified in written notice from the party to be notified.



   
If to NutraCea:



NutraCea
5090 North 40th Street, Suite 400
Phoenix, AZ 85018
Attn: Brad Edson


With a copy to:


Weintraub Genshlea Chediak Law Corporation
400 Capitol Mall, Suite 1100
Sacramento, CA 95818
Attn: Chris Chediak


If to PIN:


PT Panganmas Inti Nusantara
53 Cairnhill Road,
Cairnhill Plaza #12-01,
Singapore 229664
Attn: _____________


7

--------------------------------------------------------------------------------




With a copy to: 


TroyGould
1801 Century Park East, 26th Floor
Los Angeles, California 90067
Attn: Istvan Benko
 
14.3. Entire Agreement. The foregoing (including the exhibits referenced herein)
is the parties’ entire agreement, superseding all prior oral or written
agreements and understandings with respect to the subject matter hereof. The
terms set forth herein shall be severable and the failure of any distinct part
will not void the remainder.


14.4. Modification and Amendment. This Lease may be modified or amended only in
writing and signed by both parties.


14.5. Survival. The provisions of this Lease that by their terms or context are
intended to survive termination of this Lease, shall so survive the termination
of this Lease.


14.6. Governing Law. The parties agree that this Lease shall be governed by the
laws of the State of California. PIN and NutraCea expressly agree that any
action at law or in equity arising under this Lease shall be filed only in the
Courts of the State of California in a county of competent jurisdiction or the
United States District Court in a California district of competent jurisdiction.
The parties hereby consent and submit to the personal jurisdiction of such
courts for the purposes of litigating any such action.


14.7. Recovery of Legal Fees and Costs. In the event any litigation is brought
by either party in connection with this Lease, the prevailing party in such
litigation shall be entitled to recover from the other party all the costs,
attorneys' fees and other expenses incurred by such prevailing party in the
litigation.


14.8. Counterparts. This Lease may be signed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Lease.


14.9. Binding Agreement. This Lease shall be binding upon and inure to the
benefit of each of the parties hereto, and their respective legal successors and
assigns.


14.10. Waiver. Performance of any obligation required of a party hereunder may
be waived only by a written waiver signed by the other party, which waiver shall
be effective only with respect to the specific obligation described therein. The
acceptance of rent hereunder by NutraCea shall not be a waiver of any preceding
breach by PIN that is not fully cured thereby.
 
8

--------------------------------------------------------------------------------


 
14.11. Severability. If one or more provisions of this Lease are held to be
unenforceable under applicable law, such provision shall be excluded from this
Lease and the balance of the Lease shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
14.12. Publicity. Neither party shall the terms of this Lease or make any public
announcement regarding this Lease or the subject matter contained herein without
the prior written consent of the other party, except as may be required by
applicable law, in which event, the disclosing party shall endeavor to give the
non-disclosing party prompt notice in order to allow the non-disclosing party
the opportunity to seek a protective order. Notwithstanding any of the foregoing
to the contrary, the terms and conditions of this Lease may be disclosed by a
party to bona fide potential investors, acquirors or partners of such party in
the course of such person’s due diligence investigation of such party, where
such person has entered into a written non-disclosure agreement with such party
that includes terms no less restrictive than those included herein.
 
14.13. No Joint Venture or Partnership; No Reference to Agreement or
Relationship. Nothing in this Lease shall be construed to create a partnership
or joint venture of any kind or for any purpose between the parties hereto, or
to constitute either party a special or general agent of the other, and neither
party will act or represent otherwise to any third party. Neither party shall
refer to this Lease, to the other party or the relationship between the parties
in any communication with any third party without the prior written consent of
the other party.


14.14. Disclaimer of Warranties. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
LEASE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND TO THE
OTHER, WHETHER EXPRESS OR IMPLIED (INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT
TO ANY ITEMS OR EQUIPMENT LEASED UNDER THIS LEASE, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.


14.15. Limitation of Liability. Notwithstanding anything contained in this
Lease, neither party shall be liable to the other, whether in tort, in contract
or otherwise, and whether directly or by way of indemnification, contribution or
otherwise, for any incidental, consequential, punitive or exemplary damages,
(including without limitation lost profits or revenues or injury to business or
business reputation), whether of the other party or of any third party, relating
to or arising out of the subject matter of this Lease.
 
[SIGNATURE PAGE TO FOLLOW]


9

--------------------------------------------------------------------------------



The authorized representatives of the parties have executed this Lease as of the
date first set forth above.
 

        NutraCea:     PT Panganmas Inti Nusantara:         By:     By:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title:     Title:

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE TO EQUIPMENT LEASE]


10

--------------------------------------------------------------------------------



Exhibit A


Equipment Description
 
11

--------------------------------------------------------------------------------



Exhibit B


Location


12

--------------------------------------------------------------------------------


 